DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 09/23/2021. This action is made Final.
B.	Claims 1-2, 5-6, 8-14 and 17-20 remain pending. 


 
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-2, 5-6, 8-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caso, Richard Brand (US Pub. 2017/0017815 A1), herein referred to as “Caso”.


As for claim 1 Caso teaches.     A method comprising:



verifying, in response to registration of the attempt by the first user, that the first user is authorized to access the user interface of the medical device by detecting a first access device (such as the users badge) and identifying the first user via the first access device ( medical equipment such as x-ray machine the is connected to the mesh network utilizes authorization lookup based upon user interacting with badge to locate and check-out a piece of medical equipment such as the x-ray machine). 

detecting a first access device carried by the first user (par.56 accessing x-ray machine);

identifying the first user via the access device (par.68; user identified by system and tracked via smart badge to access objects within the monitored environment);

determining whether first user is authorized to access the user interface of the medical device (par.69 identifying that user 640 is authorized to access equipment); and



initiating an access session via the user interface; and logging the first user in connection with the access session (par.71 logging activity of users). 

As for claim 2, Caso teaches.     The method of claim 1, wherein registering the access attempt comprises detecting that the user has interacted with the medical device (par.69 interaction with x-ray machine).

As for claim 5, Caso teaches.     The method of claim 4, wherein registering the access attempt comprises detecting that the user has touched a touch-screen display of the medical device (par.59 touch, or pressure sensor).

As for claim 6, Caso teaches.     The method of claim 4, wherein registering the access attempt comprises detecting that the user has touched a bezel around a display screen of the medical device (par.60 chip on bezel of asset device being tracked for access via smart badge system).


As for claim 8, Caso teaches.     The method of claim 1, further comprising:
registering an attempt by a second user to access the user interface of the medical device (fig.3 location/activity tracking); and in response to not detecting a second 

As for claim 9, Caso teaches.     The method of claim 8, further comprising:
in response to detecting that the second user is carrying a second access device: identifying the second user via the second access device; and determining whether the second user is authorized to access the user interface of the medical device (par.69 second user within proximity of machine).

As for claim 10, Caso teaches.     The method of claim 9, further comprising:
in response to the second user being authorized, logging the second user in connection with the access session (par.69 second user obtaining access to machine).

As for claim 11, Caso teaches.     The method of claim 9, further comprising:
in response to the second user not being authorized:
determining whether the second access device is closer to the medical device than the first access device; and if the second access device is closer to the medical device than the first access device: terminating the access session; and logging the attempted access by the second user (par.70 not authorizing user for machine access).

As for claim 12, Caso teaches.     The method of claim 1, further comprising: terminating the access session after a set time period when the first access device is no longer 

As for claim 13, Caso teaches.     The method of claim 1, wherein determining comprises: initiating a limited access session while the first user is being authorized (par.33 communication within the network during threshold of time allotted for communication based on sensor information).

As for claim 14, Caso teaches.     The method of claim 13, wherein the limited access session prevents access of the first user to historical patient data (par.31 one example of deny of asset information based upon authorization failure).

As for claim 17, Caso teaches.     The method of claim 1, wherein the access device comprises radio frequency device, and wherein detecting comprises detecting a signal produced by the radio frequency device (par.59 use of radio frequency for communication).

As for claim 18, Caso teaches.     The method of claim 1, wherein the first access device stores an identification code, and wherein identifying the first user comprises identifying the first user based on the identification code (par.78 identification device with unique security features discussed above).




As for claim 20, Caso teaches.     The method of claim 18, further comprising: wirelessly updating the identification code stored by the first access device (par.48 example of wireless updating to devices).


(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 
A1.	Applicant argues that the prior art fails to teach detection and verifying in response to detection the use of medical device.
R1.	Examiner does not agree, Caso teaches registering an attempt by a first user to access a user interface of a medical device in response to detecting that the user has touched the medical device, such it is known in the prior art that employee badges are within a health field environment can utilize medical equipment, thus both the badge and x-ray machine are both medical devices; at par. 51 and shown in fig. 2a the badge consists of buttons and the badge may consists of touch screen as in paragraph 44 for user input for said buttons discussed in par. 51. 



Note emphasis types below (Proof, Support, and additional functionality not claimed):

[0069]
Since asset tags on the various equipment are mesh-linked to each other, in some embodiments, the user can query the asset tag to find other equipment. The asset tag's reply may be displayed on the asset tag (if so configured) or the information relayed to the user's Smart Badge. In other embodiments, the equipment may have access privileges allowing only authorized Smart Badge users to operate the equipment. For example, in FIG. 6A, user 640 b is in proximity to equipment 650 and 652. Equipment 652's asset tag's white indicator may signify that user 640 b (via her Smart Badge) is authorized to use equipment 650. Similarly, user 660 b being in proximity to equipment 652 and similarly is offered a white indication, meaning he is allowed to use the equipment.
[0070]
In contrast, user 640 b, being in proximity to equipment 650 is shown a red indicator, to signify that she is not allowed to use the equipment 650. Or a yellow indicator for another condition. Of course, other associations may be made with respect to notifications that certain personnel can or cannot use (be authorized) the equipment. The association can be identified to all or a subset of users, so as to identify which personnel can (or cannot) use the equipment. Various other categorizations can be implemented, such as certain operational features of equipment may be segregated to different personnel, for example, a repair technician may be authorized to use only “broken” equipment, or may not operate a unit with a patient nearby, It is noted that the asset tags 650, 652, 654 have communication capabilities to respective Stations, via a direct link or via hopping from adjoining/nearby equipment.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        December 2, 2021